    Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                        Plaintiff,

      v.                                              Case No. 20-20032-01-DDC


COTY C. MEWES,

                        Defendant.


                                     PLEA AGREEMENT

       The United States of America, by and through Assistant United States Attorney, Trent M.

Krug, and Coty C. Mewes, the defendant, personally and by and through his counsel, Gary D .

Stone, hereby enter into the following Plea Agreement pursuant to Rule 11 of the Federal Rules of

Criminal Procedure: ·

       1.      Defendant's Guilty Plea. The defendant agrees to plead guilty to Count 1 of the

Indictment, charging a violation of Title 18, United States Code, Section 75l(a), that is, Escape

from Custody.     By entering into this Plea Agreement, the defendant admits to knowingly

committing the offense, and to being guilty of the offense. The defendant understands that the

maximum sentence which may be imposed as to Count 1 of the Indictment to which he has agreed

to plead guilty is not more than 5 years of imprisonment, a $250,000 fine, 3 years of supervised

release, and a $100.00 mandatory special assessment.

       2.       Factual Basis for the Guilty Plea. The patties agree the facts constituting the

offense to which the defendant is pleading guilty are as follows:

        On April 20, 2018, Coty C. Mewes (hereinafter referred to as "the defendant") was
sentenced to 36 months' imprisonment in the Bureau of Prisons (BOP), by the United States
District Comt for the Western District of Missouri, Case number 4 :17-CR-00253-BP(l), upon
conviction for a Felon in Possession of a Firearm offense, in violation of Title 18, Unjted States
                                                                                        Ver. 19-01
    Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 2 of 10




Code, Sections 922(g)(l) and 924(a)(2). On January 14, 2020, BOP transferred the defendant to
the Leavenworth, Kansas Grossman Residential Reentry Center (RRC), an institutional facility in
which the defendant was lawfully confined at the direction of the Attorney General. The defendant
remained in BOP custody at the RRC and was scheduled to be released on May 7, 2020.

        On March 19, 2020, at approximately 10:45 p.m., RRC staff conducted a routine count at
the facility. At that time, RRC staff noticed the defendant was missing from the facility. The
defendant was not authorized to leave the facility. An emergency search was subsequently
conducted. This search included the inside and outside grounds of the RRC. RRC staff members
made numerous calls to the defendant's cell phone, but received no answer. The defendant's
emergency contact, Kelly Mewes, was contacted. Kelly Mewes informed staff she did not know
the defenda_n t's whereabouts. At approximately 11 :15 p.m., BOP placed the defendant on escape
status. On March 20, 2020, the United States Marshals Service received an escape notification
from the BOP and initiated apprehension attempts.

       On March 26, 2020, Kansas City, Missouri Police Department officers arrested the
defendant at 5925 Independence Avenue, Kansas City, Missouri.

       3.      Application of the Sentencing Guidelines. The parties request that the Court

apply the United States Sentencing Guidelines (Guidelines) to calculate the applicable sentence

and impose a sentence consistent with the Guidelines.        The defendant agrees to waive all

constitutional challenges to the validity of the Guidelines.     The defendant understands and

acknowledges that the Court will find, by a preponderance of the evidence, the facts used to

determine the offense level, and in making its findings, that the Cou1t may consider any reliable

evidence, including hearsay. Nothing in this section prevents the parties from filing objections to

the Presentence Report prepared by the United States Probation Office, or from arguing the

application of specific sections of the Guidelines. The patties agree that the Court will determine

the final Guideline range. The parties understand this Plea Agreement binds the parties only and

does not bind the Court.

       4.      Relevant Conduct. The parties have agreed to the application of the Guidelines.

Therefore, the defendant agrees that the conduct charged in any dismissed counts, as well as all

other uncharged related criminal activity, will be considered as relevant conduct for purposes of



                                                2
    Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 3 of 10




calculating the offense level for the count(s) of conviction, in accordance with United States

Sentencing Guidelines (U.S.S.G.) § lBl.3.

       5.      Government's Agreements. In return for the defendant's plea of guilty as set forth

herein, the United States Attorney for the District of Kansas agrees:

       (a)     to not file any additional charges against the defendant arising out of the facts
               forming the basis for the present Indictment;

       (b)     to recommend a sentence at the low end of the applicable Guideline range, and to
               allow the defendant to reserve the right to request a downward departure and/or a
               variance; and

       (c)     to recommend the defendant receive a two (2) level reduction in the applicable
               offense level under U.S .S.G. § 3El.1 for acceptance ofresponsibility. In addition,
               if his offense level is 16 · or greater, prior to any reduction for acceptance of
               responsibility, and the Court finds he qualifies for a two-level reduction, the United
               States will move at the time of sentencing for an additional one-level reduction for
               acceptance of responsibility because he timely notified the government of his
               intention to enter a plea of guilty.

        The United States' obligations under this Paragraph are contingent upon the defendant's

continuing to manifest an acceptance ofresponsibility. If the defendant denies or gives conflicting

statements as to his involvement, falsely denies or frivolously contests relevant conduct the Court

determines to be true, willfully obstructs or impedes the administration of justice, as defined by

U.S.S.G. § 3Cl.1 (or willfully attempts to do so), or has engaged in additional criminal conduct,

the United States reserves the right to petition the Court for a hearing to determine if he has

breached this Plea Agreement.

        If the Court finds by a preponderance of the evidence that the defendant (1) has breached

 or violated this Plea Agreement; (2) has willfully obstructed or impeded the administration of

justice, as defined by U.S.S.G. § 3Cl.l (or willfully attempted to do so); (3) has engaged in

 additional criminal conduct; or (4) has otherwise failed to adhere to this Plea Agreement's terms,

 the United States shall not be bound by this Paragraph, and may pursue any additional charges


                                                  3
    Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 4 of 10




arising from the criminal activity under investigation, as well as any charges for any pe1jury, false

statement, or obstruction ofjustice that may have occurred.

        If the Court finds the defendant has violated this Plea Agreement, he understands and

agrees that all statements he made, any testimony he gave before a grand jury or any tribunal, or

any leads from such statements or testimony, shall be adm issible against him in any and all

criminal proceedings. The defendant waives any rights which might be asse11ed under the United

States Constitution, any statute, Federal Rule of Criminal Procedure 11 (f), Federal Rule of

Evidence 410, or any other federal rule that pertains to the admissibility of any statements he made

subsequent to this Plea Agreement.

       6.      Sentence to be Determined by the Court. The defendant understands that the

sentence to be imposed will be determined solely by the United States District Judge. The United

States cannot and has not made any promise or representation as to what sentence he will receive.

       7.      Identification of Assets and Agreement Concerning Monetary Penalties

{Restitution, Fines, Assessments) and Forfeiture. The defendant agrees to cooperate fully with

the United States Attorney's Office and specifically agrees as follows:

       (a)    Defendant agrees to execute a :financial statement provided by the United States
              Attorney's Office and to update the statement with any material changes within 30
              days of any such change. Defendant further agrees to provide all supporting
              documentation, including, but not limited, to copies of federal tax returns. The
              defendant agrees to disclose all assets in which defendant has any interest or which
              defendant exercises control, directly or indirectly, including those held by a spouse,
              nominee, or other third party, as well as any transfer of assets that has taken place
              within six years preceding the entry of the judgment in this criminal case.
              Additionally, the defendant agrees to periodically execute an updated financial
              statement at the request of the United States Attorney's Office until such time the
              judgment debt is paid in full.

       (b)    Defendant agrees to authorize the release of all financial inf01mation requested by
              the United States, including, but not limited to, executing authorization forms for
              the United States to obtain tax information, bank account records, credit history,
              and social security information. Defendant agrees the United States Attorney's
              Office may subpoena any records it deems relevant to conduct a full financial

                                                4
Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 5 of 10




        investigation. Defendant agrees to discuss or answer any questions by the United
        States relating to its financial investigation.     ·

  (c)   Defendant agrees to submit to an examination prior to and/or after sentencing,
        which may be taken under oath, and/or may include a polygraph examination.

  (d)   Defendant agrees that any waivers, consents, or releases executed for the United
        States Probation Office for purposes of preparation of the Presentence Report may
        be provided to the United States Attorney's Office. All information defendant
        provided to the United States Probation Office or independently obtained by the
        United States Probation Office may be provided to the United States Attorney's
        Office.

  (e)   Defendant agrees not to encumber, transfer, or dispose of any monies, prope1ty, or
        assets under defendant's custody or control, without written approval from the
        United States Attorney's Office.

  (f)   Defendant agrees that whatever monetary penalties the Court imposes (including
        any fine, restitution, assessment, or forfeiture judgment), will be due and payable
        immediately and subject to immediate enforcement by the United States. Should
        the Court impose a schedule of payments, he agrees that the schedule of payments
        is a minimum schedule of payments and not the only method, nor a limitation on
        the methods, available to the United States to enforce the judgment. If defendant
        is incarcerated, defendant agrees to participate in the Bureau of Prisons' Inmate
        Financial Responsibility Program, regardless of whether the Court specifically
        directs participation or imposes a schedule of payments.

  (g)   If defendant posted funds as security for defendant's appearance in this case,
        defendant authorizes the Court to release the funds to the Clerk of the United States
        District Court to be applied to the criminal monetary impositions at the time of
        sentencing.

  (h)   Defendant waives any requirement for demand of payment on any restitution, fine,
        assessment, or forfeiture judgment entered by this Court.

  (i)   Defendant agrees to notify the United States Attorney's Office within 30 days of
        any change of address or other contact information until the judgment debt is paid
        in full.

  G)    Defendant agrees the terms of this agreement shall be incorporated into the
        Judgment in a Criminal Case.

  (k)    Defendant waives the administrative requirements ofthe Treasury Offset Program,
         including the requirement of default, and agrees to be immediately included in the
         Treasury Offset Program allowing federal benefits and payments to be offset and
         applied to the balance of criminal monetary penalties.


                                           5
     Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 6 of 10




        (1)      Defendant agrees that noncompliance with any of the terms set forth in this
                 paragraph will result in a continuance of the sentencing hearing.

        8.       Withdrawal of Plea Not Permitted. The defendant understands that if the Court

accepts this Plea Agreement, but imposes a sentence with which he does not agree, he will not be

petmitted to withdraw his guilty plea.

        9.       Payment of Special Assessment. The defendant understands that a mandatory

special assessment of $100.00 per count of conviction will be entered against him at the time of

sentencing. The defendant agrees to deliver to the Clerk of the United States District Court

payment in the appropriate amount no later than the day of sentencing. The defendant has the

burden of establishing an inability to pay the required special assessment.             The parties

acknowledge that if the Court finds the defendant is without resomces to pay the special

assessment at the time of sentencing, the Court may allow payment during his period of

incarceration.

        10.      Waiver of Appeal and Collateral Attack.           The defendant knowingly and

voluntarily waives any right to appeal or collaterally attack any matter in connection with this

prosecution, his conviction, or the components of the sentence to be imposed herein, including the

length and conditions of supervised release, as we11 as any sentence imposed upon a revocation of

supervised release. The defendant is aware that J 8 U.S.C. § 3742 affords him the right to appeal

the conviction and sentence imposed. The defendant also waives any right to challenge his

sentence, or the manner in which it was determined, or otherwise attempt to modify or change his

sentence, in any collateral attack, including, but not limited to, a motion brought under 28 U.S.C.

§ 2255 (except as limited by United States v. Cockerham, 237 F.3d 1179, 1187 (10th Cir. 2001)),

or a motion brought under Federal Rule of Civil Procedure 60(b). In other words, the defendant

waives the right to appeal the sentence imposed in this case, except to the extent, if any, the Court


                                                 6
    Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 7 of 10




departs upwards from the sentencing Guideline range that the Court determines to be applicable.

However, if the United States exercises its right to appeal the sentence imposed, as authorized by

18 U.S.C. § 3742(b), the defendant is released from this waiver and may appeal the sentence

received, as authorized by 18 U.S .C. § 3742(a). Notwithstanding the forgoing waivers, the parties

understand that the defendant in no way waives any subsequent claims with regards to ineffective

assistance of counsel or prosecutorial misconduct.

       11.     FOIA and Privacy Act Waiver. The defendant waives all rights, whether asse1ted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case, including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552.

The defendant further waives any rights conferred under the Privacy Act of 1974, 5 U.S.C. § 552a,

to prevent or object to the disclosure of records or materials pertaining to this case.

        12.    Full Disclosure by United States. The defendant understands the United States

will provide to the Court and the United States Probation Office all infonnation it deems relevant

to determining the appropriate sentence in this case. This may include information concerning his

background, character, and conduct, including the entirety of his criminal activities. The defendant

understands these disclosures are not limited to the count to which he is pleading guilty. The

United States may respond to comments he or his attorney makes, or to position~ he or his attorney

takes, and to correct any misstatements or inaccuracies. The United States further reserves its right

to make any recommendations it deems appropriate regarding the disposition of this case, subject

only to any limitations set forth in this Plea Agreement. The defendant also has the right to provide

 information concerning the offense and to make recommendations to the Court and the United

 States Probation Office.



                                                   7
    Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 8 of 10




        13.     Parties to the Agreement. The defendant understands this Plea Agreement binds

only him and the United States Attorney for the District of Kansas, and that it does not bind any

other federal, state, or local prosecution authority.

        14 .    Voluntariness of Guilty Plea. The defendant has had sufficient time to discuss

this case, the evidence, and this Plea Agreement with his attorney and he is fully satisfied with the

advice and representation his attorney provided. Further, the defendant acknowledges that he has

read the Plea Agreement, understands it, and agrees it is true and accurate and not the result of any

threats, duress or coercion. The defendant further understands that this Plea Agreement supersedes

any and all other agreements or negotiations between the parties, and unless subsequently

supplemented in writing with the joint approval ofthe parties, this Plea Agreement embodies each

and every term of the agreement between the parties. The defendant acknowledges that he is

entering i11to this Plea Agreement and is pleading guilty because he is guilty.          He f't1rther

acknowledges that he is entering his guilty plea freely, voluntarily, and knowingly.



   L-~                                                       Date:    7 /, O ljfJ
Trent M. Krug
Assistant United States Attorney

                   Digitally signed by SCOTT

SCOTT RASK ~:~:2020.07.1009:32:39
                   -05'00'                                   Date: July 10, 2020
Scott C. Rask, #15643
Assistant United States Attorney
Supervisor


 /s/ Coty C. Mewes                                                       July 10, 2020
                                                             Date:._ _ _ __ _ __ _ __ _
Coty C. Mewes
Defendant




                                                  8
    Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 9 of 10




               Digitally signed by Gary Stone

Gary Stone     DN: cn=Gary Stone, o=Stone Law Office, ou,
               email=stonelawoffice@sbcglobal.net, c=US
               Date: 2020.07.10 13:46:24 -05'00'                Date: _July
                                                                        _ __10,_2020
                                                                                _ _ __ __
Gary D. Stone
New Brotherhood Bank Building
753 State Avenue, Suite 388
Kansas City, Kansas 66101
Counsel for Defendant




                                                            9
Case 2:20-cr-20032-DDC-JPO Document 19 Filed 07/13/20 Page 10 of 10
